 



         

Exhibit 10.1

FIFTH AMENDMENT TO
BUSINESS LOAN AGREEMENT

     This FIFTH AMENDMENT TO BUSINESS LOAN AGREEMENT (“Amendment”) is entered
into as of July 30, 2004, between TRM CORPORATION (the “Borrower”) and BANK OF
AMERICA, N.A. (the “Bank”).

RECITALS

     A.       Borrower and Bank are parties to that certain Business Loan
Agreement entered into as of May 15, 2003, as amended by a First Amendment to
Business Loan Agreement entered into as of March 25, 2004, a Second Amendment to
Business Loan Agreement entered into as of April 30, 2004, a Third Amendment to
Business Loan Agreement entered into as of May 31, 2004 and a Fourth Amendment
to Business Loan Agreement entered into as of June 30, 2004 (the “Business Loan
Agreement”).

     B.       Borrower and Bank desire to amend the Business Loan Agreement as
set forth herein.

     NOW THEREFORE, the parties agree as follows:

AGREEMENT

     1.       Recitals. The Recitals are true.

     2.       Definitions. Capitalized terms used herein and not otherwise
defined shall have the meaning given in the Business Loan Agreement.

     3.       Amendment to Section 1.2 of the Business Loan Agreement.
Section 1.2 of the Business Loan Agreement is amended in its entirety to read:

“1.2 Availability Period. The line of credit is available between the date of
this Agreement and August 31, 2004, or such earlier date as the availability may
terminate as provided in this Agreement (the “Facility No. 1 Expiration Date”).”

     4.       Release. Borrower hereby releases Bank and its officers, agents,
successors and assigns from all claims of every nature known or unknown arising
out of or related to the Business Loan Agreement which exist, or but for the
passage of time, could be asserted, on the date Borrower signs this Amendment.

     5.       No Further Amendment, Expenses. Except as expressly modified by
this Amendment, the Business Loan Agreement and all other documents executed by
the parties in connection with the transactions contemplated by the Business
Loan Agreement shall remain unmodified in full force and effect and the parties
hereby ratify their respective obligations

31



--------------------------------------------------------------------------------



 



thereunder. Without limiting the foregoing, Borrower expressly reaffirms and
ratifies its obligation to pay or reimburse Bank on request for all reasonable
expenses, including legal fees actually incurred by Bank in connection with the
preparation of this Amendment, any other amendment documents and the closing of
the transaction contemplated hereby and thereby.

     6.       Effective Date. The foregoing provisions are effective upon
execution hereof.

     7.       Miscellaneous.

               (a)       Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same Amendment, it being
understood that the Bank may rely on a facsimile counterpart signature page
hereof for purpose of determining whether a party hereto has executed a
counterpart hereof.

               (b)       Governing Law. This Amendment and the other agreements
provided for herein and the rights and obligations of the parties hereto and
thereto shall be construed and interpreted in accordance with the laws of the
State of Oregon.

               (c)       Certain Agreements Not Enforceable. UNDER OREGON LAW,
MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE LENDERS AFTER OCTOBER 3,
1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL,
FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST
BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY THE LENDERS TO BE
ENFORCEABLE.

     EXECUTED AND DELIVERED by the duly authorized officers of the parties as of
the date first above written.

            BORROWER: TRM CORPORATION
      By:   /s/ Daniel E. O'Brien         Name:   Daniel E. O'Brien       
Title:   Chief Financial Officer        BANK:       BANK OF AMERICA, N.A.
      By:   /s/ Eric Eidler         Name:   Eric Eidler        Title:   Senior
Vice President   

32



--------------------------------------------------------------------------------



 



         

CONSENTS OF GUARANTORS

     The undersigned Guarantor, TRM Copy Centers (USA) Corporation, consents to
the execution and delivery of the Fourth Amendment to Business Loan Agreement
between Bank of America, N.A. and TRM Corporation set forth above and agrees
that its Continuing Guaranty dated March 17, 2000 shall continue to be
applicable to all indebtedness of TRM Corporation to Bank of America, N.A.,
including without limitation all indebtedness under the Business Loan Agreement
dated May 15, 2003, as amended by the First, Second, Third, Fourth and Fifth
Amendments thereto, subject however to the Thirty Million Dollar ($30,000,000)
limit specified in paragraph 2 of such Continuing Guaranty.

            TRM Copy Centers (USA) Corporation
    Dated July 30, 2004  By:   /s Daniel E. O'Brien         Name:   Daniel E.
O'Brien        Title:   Chief Financial Officer     

     The undersigned Guarantor, TRM ATM Corporation, consents to the execution
and delivery of the Fifth Amendment to Business Loan Agreement between Bank of
America, N.A. and TRM Corporation set forth above and agrees that its Continuing
Guaranty dated February 14, 2001 shall continue to be applicable to all
indebtedness of TRM Corporation to Bank of America, N.A., including without
limitation, all indebtedness under the Business Loan Agreement dated May 15,
2003, as amended by the First, Second, Third, Fourth and Fifth Amendments
thereto, subject however to the Thirty Million Dollar ($30,000,000) limit
specified in paragraph 2 of such Continuing Guaranty.

            TRM ATM Corporation
    Dated July 30, 2004  By:   /s/ Daniel E. O'Brien         Name:   Daniel E.
O'Brien        Title:   Chief Financial Officer   

33